Exhibit 10.1
(G&K SERVICES LOGO) [c58721c5872100.gif]
FACILITY REDUCTION NOTICE
June 21, 2010

     
To:
  SunTrust Robinson Humphrey, Inc. (“Administrator”) on behalf of Three Pillars
Funding LLC (“Lender”)
 
   
From:
  G&K Receivables Corp. (“Borrower”)
 
   
Re:
  Amended and Restated Loan Agreement dated as of October 1, 2008, as amended
(the “Agreement”) among Borrower, G&K Services, Inc., as the Servicer, the
Lender and the Administrator

             
(i)
  Pursuant to Section 2.6, the undersigned hereby notifies the Administrator of
a reduction in part of the unused portion of the Facility Limit (in a minimum
amount of $5,000,000 or a higher intergral multiple of $1,000,000, and shall not
reduce the Facility Limit below $40,000,000)   $ 10,000,000  
 
           
(ii)
  The date such Facility Reduction will be made is:   July 1, 2010
 
           
(iii)
  The new Facility Limit under the Agreement, after giving effect to the
reduction in (i) above, is equal to:   $ 40,000,000  

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.
     The undersigned certifies to the accuracy of the foregoing.

            G&K RECEIVABLES CORP.
    Date: June 16, 2010  By:   /s/ Jeffrey L. Wright         Name/Title: Jeffrey
L. Wright, Executive VP and CFO            

All payments to Three Pillars Funding LLC must be made by 12:00 pm Eastern Time
in order to comply with Section B(1)(a) of the DTC Operational Arrangements and
the DTC Notice (B#2078-07) dated September 11, 2007

